DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Michael Greenberg on 11/18/21. 

1. (CURRENTLY AMENDED) A personal X-ray radiation protection garment, 
	including: 
	a first layer; 
	a second layer; 
	a protective layer between the first and second layers; 
	wherein said first layer includes first and second sections joined at a first seam, and said second layer includes third and fourth sections joined at a second seam; 
	wherein the said first and second seams are aligned; 
	wherein said first and second seams are flat open seams;
	wherein said protective layer includes first and second partially lapping X-ray radiation- proof protective panels, said first panel being attached to said first layer at a first attachment zone and said second panel being attached to the second layer at a second attachment zone; 
	wherein each of the first and second panels includes a substantially two-dimensional sheet; and wherein said first and second partially lapping X-ray radiation-proof protective panels are configured to slide against said first layer and said second layer, enabling lateral movement between said panels without separation of said panels; and wherein said first and second panels are equipped with lapped edges disposed on opposite sides of first and second seams so that, radially between the first and second seams, the first and second panels overlap;
	wherein said first panel laps said second panel across the second attachment zone to provide a continuous radiation-blocking protective covering of the second attachment zone, and said second panel laps said first panel across said first attachment zone to provide a continuous protective covering of said first attachment zone; 
	wherein the first and second attachment zones are on opposite sides of the first and second seams;
	wherein said first layer, including said first and second sections, is arranged such that said first and said second sections are configured to move apart but not separate from one another; 
	wherein said first and second partially lapping X-ray radiation proof protective panels are equipped with a lead resin mix;
	wherein said second layer, including said third and said fourth sections, is arranged such that said third and said fourth sections are configured to move apart but not separate from one another;
	wherein between the said first and second seams, the said first and second panels lap; 
	wherein said panels meet in a region of seam arrangements; 

	wherein the garment is a jacket-type garment configured to close via a zipper.


2. (Cancelled).

3. (CURRENTLY AMENDED) The garment of claim [[2]]1, wherein the said first attachment zone includes perforations in the said first panel and the said second attachment zone includes perforations in the second panel.

4. (Cancelled).

5. (Cancelled).

6. (ORIGINAL) The garment of claim [[4]]1, wherein the first and second seams extend in a longitudinal direction, and wherein the first and second attachment zones substantially extend in the longitudinal direction.


Allowable Subject Matter
	Claims 1, 3, 6-17 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the personal X-ray radiation protection garment as claimed, in particular the combination of the layers, sections, seams, and attachment zones, with the lapping X-ray radiation proof protective panels with a lead resin mix, in combination with the convex 3D shape configuration for a jacket-type garment configured to close via zipper; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claims 3, 6-17, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881